Order unanimously reversed on the law without costs and defendants’ motion granted. Memorandum: Upon our review of the record, we conclude that defendant Wallace established his entitlement to summary judgment as a matter of law and that plaintiffs failed to establish a triable issue of fact whether Dr. Wallace exercised such control over the members of the medical staff at United Medical Consultants as to subject him to vicarious liability for their negligence and/or malpractice. (Appeal from order of Supreme Court, Monroe County, Cur-ran, J.—summary judgment.) Present—Dillon, P. J., Callahan, Denman, Balio and Davis, JJ.